DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
Claims 1-13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, claim 1 is indefinite as the terms “deformation-induced phase transformation” and “plastic deformation” are relative terms, which render the claim indefinite.  These terms are not defined by the claim, and the specification does not provide a standard determining the conditions necessary for these terms (for example, strain rate, rolling reduction, a specific temperature), therefore one of ordinary skill in the art would not be reasonably 

Regarding claim 5, claim 5 is indefinite as to whether Co and Mo and/or Al are required as presently recited.  For purposes of examination, Co only will be considered required, not Mo and/or Al.  Mo or Al would represent a different invention than that presently claimed.


Regarding claim 6, claim 6 is indefinite as to whether Mn or Ni is required as presently recited.  For purposes of examination, Ni only will be considered required, not Ni.  Mn would represent a different invention than that presently claimed.

Regarding claim 8, claim 8 is rejected for its incorporation of the above, due to its dependence on claim 6.

Regarding claim 9, recites the limitation "the deformation" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Further it is a relative term, which renders the claim indefinite.  This term is not defined by the claim, and the specification does not provide a standard determining the conditions necessary for these terms (for example, strain rate, rolling reduction, a specific temperature), therefore one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination, any deformation will be considered to meet this limitation. 


Regarding claims 2-4, 7 and 10-13 and further regarding claims 5, 6, 8 and 9, they are rejected for their incorporation of the above due to their dependencies on claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 5, 6 and 8 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Regarding claim 5, claim 5 does not include all the limitations of the claim upon which it depends, as it recites “Co is substitutable with”, which removes the limitation of Co from the independent claim.

Regarding claim 6, claim 6 does not include all the limitations of the claim upon which it depends, as it recites “Ni is substitutable with”, which removes the limitation of Ni from the independent claim.

Regarding claim 8, claim 8 is rejected for its incorporation of the above, due to its dependence on claim 6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 5-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sengoku et al. (US 3,673,010 A), hereinafter Sengoku.

Regarding claims 1, 5 and 6, Sengoku teaches an alloy containing Fe-Co-Ni-Cr (Col. 2 Lns. 22-25) with the composition in the below table.  The specification teaches the composition of the alloying elements defines a medium entropy alloy ([0006]), and the composition claimed is taught by Sengoku, therefore it is a medium entropy alloy.

Element
Limitation (Atom %)
Mass% 
Calc. Atom %
Mass% 
Calc. Atom %

(Claim 1; Col. 3 Lns. 20-22)+
(Table 1; Sample 5)*
Co
13-25
15-42
~14-41
22.48
21.6
Ni
13-25
5-16
~5-15
14.52
14.0
Cr
6-15
3-9
~3-10
6.4
7.0
Fe
50-64
balance
~34-78
56.6
57.3

+In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I)
*A prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I


As Sengoku teaches a substantially identical alloy as that which the applicant claims and discloses as causing the described phase transformation, one would reasonably expect the article of Sengoku to possess the claimed properties, absent an objective showing.  See MPEP 2112.

Regarding claim 2, 10 and 11, Sengoku teaches each limitation of claims 1, 5 and 6 as discussed above.  Sengoku does not specifically teach the deformation-induced phase transformation occurs in a metastable FCC phase, nor wherein a fraction of the metastable FCC phase is 50% or more, nor wherein the medium-entropy alloy is composed of a combination of a BCC phase and a metastable FCC phase, or is composed of a metastable FCC phase alone.
However, Sengoku teaches an identical composition of the alloy (see above discussion in claim 1).  Applicant discloses in [0068]; [0092]-[0095] and Fig. 4 of the originally filed specification where the claimed composition results in a phase of mainly metastable FCC phase before deformation and includes a very small amount of BCC phase.
As Sengoku teaches a substantially identical alloy as that which the applicant claims and discloses as resulting in a phase of mainly metastable FCC phase before deformation that includes a very small amount of BCC phase (majority FCC), one would reasonably expect the article of Sengoku to possess the claimed properties, absent an objective showing.  See MPEP 2112.

Regarding claims 7 and 8, Sengoku teaches each limitation of claims 1, 2, 5, 6, 10 and 11 as discussed above, and further teaches where C is included in example 5 at a level of 0.026 weight %, which is 0.01 atomic % (Table 1; prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I). 

Regarding claim 9, Sengoku teaches each limitation of claims 1, 2, 5-8, 10 and 11 as discussed above.  Sengoku does not specifically teach wherein the deformation occurs at a temperature equal to or lower than room temperature (298 K).  However, the term “the deformation” is indefinite as discussed above, and any deformation meets this limitation and one of ordinary skill in the art would expect some degree of deformation to be possible in the alloy at this temperature.
Further, Sengoku teaches an identical composition of the alloy (see above discussion in claim 1).  Applicant discloses in [0068] and [0097]-[0100] of the originally filed specification where the claimed composition results in a phase transformation during deformation at or below room temperature. 
As Sengoku teaches a substantially identical alloy as that which the applicant claims and discloses as a phase transformation during deformation at or below room temperature, one would reasonably expect the article of Sengoku to possess the claimed properties, absent an objective showing.  See MPEP 2112.

Regarding claims 12 and 13, Sengoku teaches each limitation of claims 1, 2 and 5-11, as discussed above.  Sengoku does not specifically teach wherein the medium-entropy alloy has a tensile strength of 226 MPa or more and an elongation of 67% or more at room temperature (298 K), nor has a tensile strength of 1024 MPa or more and an elongation of 47% or more at a cryogenic temperature (77 K).

As Sengoku teaches a substantially identical alloy as that which the applicant claims and discloses as resulting in a medium-entropy alloy with a tensile strength of 226 MPa or more and an elongation of 67% or more at room temperature (298 K), and a tensile strength of 1024 MPa or more and an elongation of 47% or more at a cryogenic temperature (77 K), one would reasonably expect the article of Sengoku to possess the claimed properties, absent an objective showing.  See MPEP 2112.
 
Claims 1-3, 5, 6 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masumoto et al. (“The Strain Gage Factor and Electrical Properties of Fe-Cr-Co-Ni Alloys), hereinafter Masumoto.

Regarding claims 1, 3, 5 and 6, Masumoto teaches a Fe-Cr-Co-Ni quaternary alloy (Abstract) with the composition in the below table.  
Element
Limitation (Atom %)
Mass% 
Calc. Atom %

Table 1 Sample 5*
Co
13-25
15.7
15.0
Ni
13-25
23.1
22.2
Cr
6-15 (7.5-12.5)
11.4
12.4
Fe
50-64
49.8
50.4



The specification teaches the composition of the alloying elements defines a medium entropy alloy ([0006]), and the composition claimed is taught by Masumoto, therefore it is a medium entropy alloy.
Masumoto does not specifically teach phase transformation from a face-centered cubic (FCC) phase into a body-centered cubic (BCC) phase occurs upon plastic deformation.  However, Masumoto teaches an identical composition of the alloy (see above discussion) to that which the applicant discloses in [0068] and [0097]-[0100] of the originally filed specification as resulting in the described phase transformation. 
As Masumoto teaches a substantially identical alloy as that which the applicant claims and discloses as causing the phase transformation, one would reasonably expect the article of Masumoto to possess the claimed properties, absent an objective showing.  See MPEP 2112.

Regarding claim 2, 10 and 11, Masumoto teaches each limitation of claims 1, 3, 5 and 6, as discussed above.  Masumoto does not specifically teach the deformation-induced phase transformation occurs in a metastable FCC phase, nor wherein a fraction of the metastable FCC phase is 50% or more, nor wherein the medium-entropy alloy is composed of a combination of a BCC phase and a metastable FCC phase, or is composed of a metastable FCC phase alone.
However, Masumoto teaches an identical composition of the alloy (see above discussion in claim 1).  Applicant discloses in [0068]; [0092]-[0095] and Fig. 4 of the originally filed specification where the claimed composition results in a phase of mainly metastable FCC phase before deformation and includes a very small amount of BCC phase.
As Masumoto teaches a substantially identical alloy as that which the applicant claims and discloses as resulting in a phase of mainly metastable FCC phase before deformation and that includes a very small amount of BCC phase (majority FCC), one would reasonably expect 

Regarding claim 9, Masumoto teaches each limitation of claims 1-3, 5, 6, 10 and 11 as discussed above.  Masumoto does not specifically teach wherein the deformation occurs at a temperature equal to or lower than room temperature (298 K).  However, the term “the deformation” is indefinite as discussed above, and any deformation meets this limitation and one of ordinary skill in the art would expect some degree of deformation to be possible in the alloy at this temperature.
Further, Masumoto teaches an identical composition of the alloy (see above discussion in claim 1).  Applicant discloses in [0068] and [0097]-[0100] of the originally filed specification where the claimed composition results in a phase transformation during deformation at or below room temperature. 
As Masumoto teaches a substantially identical alloy as that which the applicant claims and discloses as a phase transformation during deformation at or below room temperature, one would reasonably expect the article of Masumoto to possess the claimed properties, absent an objective showing.  See MPEP 2112.

Regarding claims 12 and 13, Masumoto teaches each limitation of claims 1-3, 4, 5, 6 and 9-11, as discussed above.  Masumoto does not specifically teach wherein the medium-entropy alloy has a tensile strength of 226 MPa or more and an elongation of 67% or more at room temperature (298 K), nor has a tensile strength of 1024 MPa or more and an elongation of 47% or more at a cryogenic temperature (77 K).
However, Masumoto teaches an identical composition of the alloy (see above discussion in claim 1).  Applicant discloses in [0068]; [0084]-[0087]; Table 4 and Figs. 2 and 3 of the originally filed specification where the claimed composition results in a medium-entropy alloy 
As Masumoto teaches a substantially identical alloy as that which the applicant claims and discloses as resulting in a medium-entropy alloy with a tensile strength of 226 MPa or more and an elongation of 67% or more at room temperature (298 K), and a tensile strength of 1024 MPa or more and an elongation of 47% or more at a cryogenic temperature (77 K), one would reasonably expect the article of Masumoto to possess the claimed properties, absent an objective showing.  See MPEP 2112.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable Sengoku et al. (US 3,673,010 A), hereinafter Sengoku.

Regarding claim 4, Sengoku teaches each limitation of claims 1, 5 and 6, as discussed above, including where Fe is 57.3 atomic % (Table 1; Sample 5). 57.3% is very close to 57.5% the lower limit in claim 4, and a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I).  "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties” (Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363.  The examiner can normally be reached on Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        



/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784